DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered. Claims 19-21, 24, 26, 28, 36, 38, 41, 43, 45, 49-51, 54-61 are pending. Claims 19, 26, 28, 36, 38, 41, 43, 45, and 54-59 remain withdrawn.  Claim 61 is new. Claims 20, 21, 24, 49-51, 60 and 61 are currently being examined as drawn to the elected species of UnUp146 SEQ ID NOs:1706 and 1710, and rejoined species 1730, 1747, 1734 and 1748.


Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


2.	Claim(s) 20, 21, 24, 49-51, 60, and 61 remain/are rejected under 35 U.S.C. 103 as obvious over Hansen et al (Nature genetics, August 2011, 43:768-775), Supplementary Table 21, tumor 2 and tumor 3; and Table S2; as evidenced by GenBank: M14144.1, Human vimentin gene, complete cds, published 1995.
Hansen et al teach it is known that levels of DNA methylation increase in cancer (p. 768). Hansen et al teach a method of whole genome bisulfite sequencing which comprises making a bisulfite converted sequence of the genome, sequencing it and identifying DNA-methylated regions (DMRs), including chromosome 8:97505661-97508018 in colon cancer tissue (see Methods and see Supp Table 21, tumor 2, p. 6), and chr8:97505228-97508239 and chr22:39853081-39853948 (Supp Table 21, tumor 3, p. 2 and 39). Hansen et al teach sequencing 50 base pair (bp) long fragments and aligning 7.79 billion reads (Online Methods, “whole-genome bisulfate sequencing”). The chr8 regions identified by Hansen et al comprise the instant UnUp146 nucleotide region (see Tables 1A-1C of the instant specification). 
In Table S2, Hansen list the resulting sequences identified on chromosome 8 including position numbers 795-798 on page 19 of Table S2. Instant SEQ ID NO:1225 is the product of amplifying and sequencing bisulfite-converted instant SEQ ID NO:1706, wherein during bisulfate treatment, C is converted to U, while methylated C remains C, and during amplification/PCR, all original C’s are converted to T’s. Similarly, instant SEQ ID NO:1275 is the sequenced product of bisulfite-converted/amplified instant SEQ ID NO:1710. Thus, the T’s in SEQ ID NO:1225 and SEQ ID NO:1275 are C’s in the 
	The bisulfite converted sequences taught by Hansen et al comprise “a vimentin sequence” as evidenced by GenBank: M14144.1. For example, the sequence alignments below demonstrate sequences comprising “tttt” which is “a vimentin sequence” disclosed in the GenBank: M14144.1 vimentin encoding sequence.
Although Hansen et al identify the same sequences and UnUp146 region instantly claimed as bisulfite converted to identify DMRs, Hansen et al do not specifically teach fragments of these sequences that consist of 60-200, 100-200, or 80-600 nucleotides in length. Hansen et al do not specifically teach the methylated sequences comprise at least five CpG cytosines that have been methylated.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to make and arrive at the bisulfite converted sequences claimed in the UnUp146 region that are 60-200, 100-200, or 80-600 nucleotides in length that have at least 90% identity to UnUp146 sequences, to reverse complements, and to any fragments thereof, or that have at least 80% identity to SEQ ID NOs:1706 and 1710. One would have been motivated to because: (1) Hansen et al specifically teach converting these sequences with bisulfite for identifying and measuring levels of 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to make and arrive at the bisulfite converted sequences claimed in the UnUp146 region comprising at least five CpG cytosines that have been methylated. One would have been motivated to because Hansen et al specifically teach detecting increased cytosine CpG methylation in the DMR sequences as indicative of cancer, and identifying these methylations as responsible for cancer-specific DMRs that contribute to tumor heterogeneity (abstract). One of ordinary skill in the art would have a 

SEQ ID NO:1225 is 100% match to Accession # AP003548.2, clone:KB1448A5,
position 795 on Table S2, p. 19.

RESULT 3
AP003548
LOCUS       AP003548              178420 bp    DNA     linear   PRI 29-MAY-2001
DEFINITION  Homo sapiens genomic DNA, chromosome 8q23, clone:KB1448A5.
ACCESSION   AP003548
VERSION     AP003548.2
KEYWORDS    .
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1
  AUTHORS   Shimizu,N. and Asakawa,S.
  TITLE     Homo sapiens DNA chromosome 8 SEQUENCE
  JOURNAL   Published Only in Database (2001)
REFERENCE   2  (bases 1 to 178420)
  AUTHORS   Shimizu,N. and Asakawa,S.
  TITLE     Direct Submission
  JOURNAL   Submitted (25-APR-2001) Nobuyoshi Shimizu, Keio University, School
            of Medicine, Molecular Biology; 35 Shinanomachi, Shinjuku-ku, Tokyo
            160-8582, Japan (E-mail:nshimizu@dmb.med.keio.ac.jp,
            Tel:81-3-3351-2370, Fax:81-3-3351-2370)
COMMENT     On May 28, 2001 this sequence version replaced AP003548.1.
FEATURES             Location/Qualifiers
     source          1..178420
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
                     /chromosome="8"
                     /map="8q23"
                     /clone="KB1448A5"
                     /cell_line="FLEB 14 - 14"
                     /clone_lib="Keio BAC library"

  Query Match             70.1%;  Score 115.6;  DB 146;  Length 178420;
  Best Local Similarity   82.1%;  
  Matches  133;  Conservative    0;  Mismatches   29;  Indels    0;  Gaps    0;

Qy          4 TGTTTATTTTGGGTTTGGTGGTTTGCGTGTCGGCGGAGTCGGTGAGTGGGTTAGGCGGAG 63
              || | |  ||||| |||||||  |||||||||||||||||||||||||||  ||||||||
Db     156533 TGCTCACCTTGGGCTTGGTGGCCTGCGTGTCGGCGGAGTCGGTGAGTGGGCCAGGCGGAG 156592

Qy         64 GATGCGCGCGTCGTTTAGGGTGTTTGAAGTTACGAGAGGAGTTCGTAGGGAATAGGGGAG123
              |||||||||| |||||||||||||||||| |||||||||||  || ||||||||||||||
Db     156593 GATGCGCGCGCCGTTTAGGGTGTTTGAAGCTACGAGAGGAGCCCGCAGGGAATAGGGGAG 156652

Qy        124 CGTTATTTGGGGAATTTTTAGTTTTTAAGTATATATCGGAGA 165
              ||  |  |||||||     |||    ||||||| | ||||||
Db     156653 CGCCACCTGGGGAACCCCCAGTCCCCAAGTATACACCGGAGA 156694

SEQ ID NO:1275 is 100% match to Accession # AP003548.2, clone:KB1448A5
at position 795 on Table S2, p. 19.

RESULT 3
AP003548/c
LOCUS       AP003548              178420 bp    DNA     linear   PRI 29-MAY-2001
DEFINITION  Homo sapiens genomic DNA, chromosome 8q23, clone:KB1448A5.
ACCESSION   AP003548
VERSION     AP003548.2
KEYWORDS    .
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1
  AUTHORS   Shimizu,N. and Asakawa,S.
  TITLE     Homo sapiens DNA chromosome 8 SEQUENCE
  JOURNAL   Published Only in Database (2001)
REFERENCE   2  (bases 1 to 178420)
  AUTHORS   Shimizu,N. and Asakawa,S.
  TITLE     Direct Submission
  JOURNAL   Submitted (25-APR-2001) Nobuyoshi Shimizu, Keio University, School
            of Medicine, Molecular Biology; 35 Shinanomachi, Shinjuku-ku, Tokyo
            160-8582, Japan (E-mail:nshimizu@dmb.med.keio.ac.jp,
            Tel:81-3-3351-2370, Fax:81-3-3351-2370)
COMMENT     On May 28, 2001 this sequence version replaced AP003548.1.
FEATURES             Location/Qualifiers

                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
                     /chromosome="8"
                     /map="8q23"
                     /clone="KB1448A5"
                     /cell_line="FLEB 14 - 14"
                     /clone_lib="Keio BAC library"
     

  Query Match             51.1%;  Score 85.4;  DB 146;  Length 178420;
  Best Local Similarity   69.5%;  
  Matches  116;  Conservative    0;  Mismatches   51;  Indels    0;  Gaps    0;

Qy          1 GATTTTCGGTGTATATTTGGGGATTGGGGGTTTTTTAGGTGGCGTTTTTTTATTTTTTGC 60
              ||| | ||||||||| ||||||| ||||||||    |||||||| |    ||||   |||
Db     156696 GATCTCCGGTGTATACTTGGGGACTGGGGGTTCCCCAGGTGGCGCTCCCCTATTCCCTGC 156637

Qy         61 GGGTTTTTTTCGTAGTTTTAAATATTTTAAACGGCGCGCGTATTTTTCGTTTGGTTTATT120
              ||| |  | |||||| || ||| |   ||||||||||||| ||  | ||  |||   | |
Db     156636 GGGCTCCTCTCGTAGCTTCAAACACCCTAAACGGCGCGCGCATCCTCCGCCTGGCCCACT 156577

Qy        121 TATCGATTTCGTCGATACGTAGGTTATTAAGTTTAAGGTGAGTAGGA 167
               | ||| | || ||| ||| |||  |  |||   |||||||| ||||
Db     156576 CACCGACTCCGCCGACACGCAGGCCACCAAGCCCAAGGTGAGCAGGA 156530





Response to Arguments
3.	Applicants point to US Patent 9,580,754 as an exemplary patent issuing claims to bisulfite-converted sequences. Applicants argue these claims were found to be non-obvious because they have a surprisingly higher level of methylation than other vimentin sequence regions in various colon cancers.
Applicants argue that the claims are amended to recite nucleotide sequences having a size of 60-600 nucleotides in the UnUp146 region. Applicants argue this is a 
Applicants argue the claimed 60-600 nt sequences are unexpectedly effective for diagnosing colon cancer. Applicants argue that Hansen was interested in hypo- and hyper- methylation at the macro level, wherein analysis by Hansen was carried out at a high level and did not disclose a specific sequence. The focus being methylation of the entire genes and chromosomes. Applicants argue that the methylation levels detected by Hansen were lower than those identified by the inventors. Applicant argue that Hansen teach bisulfite conversion of 50bp sequences and do not teach bisulfite conversion of sequences 60-600 nts in length. Applicants argue that Hansen does not recognize the importance of nt size because nt size is a result-effective parameter that is not obvious.
Applicants argue that they demonstrate the UnUp146 region provides unexpectedly good results for detecting colon cancer, where tumors demonstrate greater than 92% methylation. Hansen only looked at average methylation levels and recorded tumor methylation of 23-31%. Applicants argue that they detected much higher levels of methylation than Hansen in the claimed region. Applicants argue that they demonstrate the sequence from the UnUp-146 region provides unexpectedly good results for detecting colon cancer, and point to instant Tables 2A and 3. 

Applicants argue that the claimed sequences provide superior results for diagnosing colon cancer. Applicants argue that higher levels of methylation are inherent to the bisulfite-converted sequences recited in the claims. Applicants reiterate there is no motivation to select the claimed sequences from the large number described by Hansen, and the claimed sequence provide unexpectedly good results.


4.	The arguments have been carefully considered, but are not persuasive. The prior art applied in the instant application is different from that provided in the prosecution of US Patent 9,580,754. Examiner carefully reviewed the prosecution of US Patent 9,580,754 that provides similar arguments in the instant case, but does not find the arguments persuasive for the reasons set forth below.
MPEP 2131.02 states that a reference that clearly names the claimed species anticipates the claim no matter how many other species are named. In the instant case, Hansen clearly names the instantly claimed bisulfite converted UnUp146 sequences, as demonstrated by the sequence alignments provided in the rejection. The identification of additional sequences in Hansen does not render the clearly named sequence species any less anticipatory or less obvious. 
Contrary to arguments, there is no “genus of sequences” (or generic sequence) in the sense that Hansen would need to pick one bisulfite-converted sequence species 
It is further noted that the instant claims do not recite one defined bisulfite converted sequence species, but rather are drawn to a genus of sequences having any length from 60 to 600 nts and up to 10% sequence discrepancy from any sequence found in UnUp146, or reverse complements thereof including all fragments of these sequences and their reverse complements. The claims are also drawn to a genus of bisulfite-converted sequences having any length from 60 to 600 nts and having up to 20% sequence discrepancy from sequences of SEQ ID NOs:1427, 1439, 1706, 1710. SEQ ID NOs: 1706 and 1710 are 530 nts, 530 nts, 165 nts, and 167 nts long, respectively, therefore sequences that are 600 nts long and comprise 80% identity to any portion of SEQ ID NO:1706 and 1710 have hundreds of undefined variable nts and represent a broad genus of sequences. The sequences can also have up to 20% mutations at the cytosines that would be methylated.
 Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. Firstly, in the instant case, the claims are drawn to a broad genus of UnUp146 bisulfite-converted sequences encompassing those recited in the claims and those defined by the specification on pages 18-19:
The term “UnUp146” or “Un-Up-146” as used herein refers to a nucleotide sequence comprising a sequence having at least 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or 100% identity to the sequence of SEQ ID NO: 1403, 1415, 1698 or 1702, or fragments or reverse complements thereof. In some embodiments, the UnUp146 sequence refers to a bisulfite converted nucleotide sequence comprising a sequence having at least 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or 100% identity to the sequence of SEQ ID NO: 1427, 1439, 1706 or 1710, or fragments or reverse complements thereof. In some embodiments, the UnUp146 sequence refers to a bisulfite converted methylated nucleotide sequence comprising a sequence having at least 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or 100% identity to the sequence of SEQ ID NO: 1451, 1463, 1714 or 1718, or fragments or reverse complements thereof. In some embodiments, the 

The instant specification has not demonstrated unexpected results or proeprties for all the various sequences encompassed by the claims. Secondly, in the instant case, there is no result claimed or method requiring a result claimed. The claimed bisulfite-converted sequences are not claimed as being utilized in a method to produce the result as argued.  The claims are limited to bisulfite-converted sequence products. With regards to unexpected properties (not results) for these sequence products, Examiner maintains their properties of increased cytosine CpG methylation and indication of the presence of colon cancer and cancer diagnosis are expected by the cited prior art for the reasons of record. Therefore, the bisulfite-converted sequences as claimed do not have unexpected properties.
Arguments that the nucleotide size is a result-effective parameter and that it is not obvious to select sequences having a size of 60-600 nts are not persuasive. It is noted again that there are claimed no results or methods requiring results. The claims recite bisulfite converted sequence products. Contrary to arguments, Hansen provide a reasonable expectation of success for the bisulfite converted UnUp146 sequences to function as indicator of increased methylation levels associated with the presence of colon cancer. Hansen provide an expectation of detecting increased methylation levels in the UnUp146 sequences by bisulfite conversion, therefore the result or property of a bisulfite-converted sequence indicative of a highly methylated sequence and indicative of colon cancer is not unexpected. With regards to the specific lengths of sequences claimed, Hansen provide motivation and reasonable expectation success to arrive at the 
Arguments regarding In re Jones are not persuasive. The claims of In re Jones were drawn to chemical salt species that was not disclosed in the primary reference of a rejection under 35 USC 103, and the primary reference suggested general methods of making salts using an amine but never discloses the actual structure of the claimed chemical salt species. The secondary reference disclosed the amine required to make the claimed chemical salt but did not mention the claimed chemical salt structure. The decision in In re Jones states that the claimed chemical and chemical disclosed in the primary reference were not close in structural similarity. The decision states there is no motivation to combine the references used in the rejection because the primary reference recognized herbicide function of the chemical while the secondary reference was drawn to shampoo additives. The decision states there was no motivation to make the specifically claimed salt isoform species of the genus of chemical salts suggested in the primary reference because none of the cited references disclosed the claimed chemical structure. Unlike in In re Jones, Hansen et al in the instant case does disclose the structure of the claimed sequences, discloses increased methylation of the sequences in cancers, and discloses bisulfite conversion of the sequences to detect methylation of CpG sites. In the instant case, the sequence structure is disclosed, and In re Jones, there is a single cited primary reference, and there is no issue of lack of motivation to combine secondary references to render a species obvious. Contrary to arguments, there does not appear to be any discussion of unexpectedly good properties in In re Jones as a basis for determining obviousness.
As argued by Applicants, Hansen et al does demonstrate an increased percentage of methylation in the sequences for colon cancer and other tumors compared to normal tissue, therefore provides motivation and a reasonable expectation of success to detect increased methylation in the UpUn146 region assayed by bisulfite conversion.
Analysis of chromosomal or gene regions having hypo- or hyper-methylated regions at the macro level by Hansen does not render detection of their methylated sequences by bisulfite conversion less obvious. Macro analysis of methylation levels of regions was made possible by bisulfite conversion of smaller gene sequences including the UnUp146 region, and by alignment of these contigs and analysis of their methylation levels. 
Although Applicants argue that the instantly claimed sequences represent an inherently higher level of methylation of the sequences described in Hansen et al, Examiner maintains that Hansen et al disclose bisulfite conversion of the same claimed sequences, and provide motivation and a reasonable expectation of success to arrive at a highly methylated sequence represented by bisulfite conversion given the known higher methylation levels of the disclosed sequences in cancer and known methods and 
Applicants have not persuasively argued that the specific 60-600 nt length bisulfite-converted sequences claimed have unexpected properties or superior properties over sequences longer or shorter. The bisulfite converted sequences, whether comprised in longer or shorter fragments are all reasonably expected to provide the same predictable function or property of indicating levels of methylation in the known sequence, and are all reasonably expected to have higher levels of methylation as known and demonstrated in cancers. Applicants and the instant specification have not persuasively argued or demonstrated that the claimed bisulfate-converted sequences, for example SEQ ID NO:1706 (165 nts long), have unexpected properties or functions from the same sequence comprised in a 601 nt or longer sequence. Applicants and the instant specification have not persuasively argued or demonstrated that the claimed bisulfate-converted sequences that are 60 nts have unexpected properties or functions from a 50 nt fragment of the same sequence.  Regardless of length, the bisulfate-converted sequences have the same predictable property and serve the same predictable function of indicating the presence and level of methylation in known sequences that are expected to have increased methylation in cancers and colon cancer, as taught by Hansen et al. 


Claims 20, 21, 24, 49-51, 60, and 61 remain/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/073785, An et al, published May 15, 2014 (English version referenced below is the 371 US Patent Application Publication 2016/0040244, PCT/KR2013/008623, filed for this WO document).
An et al teach bisulfate converted syndecan-2 (SDC2) DNA SEQ ID NO:1 or 23 in cancer (see paragraphs [52]; [91-93]; [109-110]; [133-134]; [140]; [148]), that comprises a nucleic acid sequence 100% identical to instant SEQ ID NO:1225, that is representative of bisulfite converted instant SEQ ID NO:1706 (see sequence alignment below). An et al teach SDC2 probe SEQ ID NO:19 that comprises 100% match to nucleotide fragment 17-56 of instant SEQ ID NO:1706 (UnUp146) (see sequence alignment below and [61]). Given SEQ ID NO1706 comprises SEQ ID NOs:1730 and 1747, the SDC2 sequence taught by An et al also comprises SEQ ID NOs:1730 and 1747. An et al teach treating a patient’s DNA with bisulfite to convert the SDC2 CpG site and detecting methylation of the converted site using oligonucleotides complementary to it.  An et al teach many known and established methods of detecting methylation including bisulfite sequencing, which comprises bringing a nucleic acid sample in contact with a reagent that modifies unmethylated cytosine, and amplifying the CpG-containing nucleic acid in the sample using methylation-independent oligonucleotide primers in order to distinguish between modified methylated and unmethylated nucleic acid, then sequencing the amplified product using a sequencing primer or next-generation sequencing (hundreds of thousands of fragments are read out at the same time as a massively parallel sequencing method). An et al teach the sequence of SDC2 ([75]; [12]; abstract) and teach diagnosing cancer based on detecting the presence of 
It is noted that the instant specification previously disclosed vimentin amplicons SEQ ID NOs:1763 and 1764 that each comprise a sequence of “YG” ([75] now deleted) that is present in the sequences taught by An et al. Therefore, the “YG” sequence taught by An et al would be “a vimentin sequence” or a “sequence region corresponding to vimentin.”
An et al do not teach the specific SDC2 sequence fragments of 60-600, 100-200, or 80-200 nucleotides long that are bisulfite converted, as well as such fragments having at least 80% identity to SEQ ID NO:1706. An et al do not specifically teach the methylated sequences comprise at least five CpG cytosines that have been methylated.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to produce a bisulfite converted sequence consisting of 60-600, 100-200, or 80-200 nucleotides long from the SDC2 sequence and comprising instant SEQ ID NO:1706 based on the teaching of An et al. One would have been 
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to make and arrive at the bisulfite converted sequences claimed in the UnUp146 region comprising at least five CpG cytosines that have been methylated. One would have been motivated to because An et al specifically teach detecting increased cytosine CpG methylation in the sequences as markers of cancer and teach the sequences are hypermethylated in cancer. One of ordinary skill in the art 

SEQ ID NO:1225
RESULT 12
BBG42316
ID   BBG42316 standard; DNA; 2000 BP.
XX
AC   BBG42316;
XX
DT   17-JUL-2014  (first entry)
XX
DE   Bisulfite treated human SDC2 gene construct, SEQ ID 1.
XX
KW   SDC2 gene; Syndecan 2; diagnostic test; dna detection; dna methylation;
KW   ds; polyp; stomach disease; stomach tumor; tumor marker.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2014073785-A1.
XX
CC PD   15-MAY-2014.
XX
CC PF   26-SEP-2013; 2013WO-KR008623.
XX
PR   07-NOV-2012; 2012KR-00125539.
XX
CC PA   (GENO-) GENOMICTREE INC.
XX
CC PI   An SH,  Oh TJ;
XX
DR   WPI; 2014-M07783/41.
XX
CC PT   Composition useful for diagnosing stomach cancer and gastric polyp, 
CC PT   comprises material for detecting methylation of C (cytosine) base 
CC PT   followed immediately by a G (guanine) (CpG) island of syndecan 2 (SDC2) 
CC PT   gene.
XX
CC PS   Claim 4; SEQ ID NO 1; 38pp; Korean.
XX
CC   The present invention relates to a novel composition for diagnosing 
CC   stomach cancer and gastric polyp. The composition comprises a material 

CC   described are: (1) a nucleic acid variants comprising SDC2 gene of SEQ ID
CC   NO: 1 (BBG42294); (2) a kit for diagnosing stomach cancer comprising 
CC   sequencing primer for sequencing PCR, and SDC2 gene; (3) a method for 
CC   detecting stomach cancer and gastric polyp; and (4) a nucleic acid chip 
CC   comprising CpG island of SDC2 gene. The composition enables to diagnose 
CC   more accurately and rapidly than conventional methods. The present 
CC   sequence is a bisulfite treated human SDC2 gene construct comprising SDC2
CC   gene promoter, 5' untranslated region, 1st exon and 1st intron, used as a
CC   marker in the composition for diagnosing stomach cancer and gastric 
CC   polyp.
XX
SQ   Sequence 2000 BP; 430 A; 155 C; 670 G; 745 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 165;  DB 48;  Length 2000;
  Best Local Similarity   100.0%;  
  Matches  165;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTTTGTTTATTTTGGGTTTGGTGGTTTGCGTGTCGGCGGAGTCGGTGAGTGGGTTAGGCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1135 TTTTGTTTATTTTGGGTTTGGTGGTTTGCGTGTCGGCGGAGTCGGTGAGTGGGTTAGGCG 1194

Qy         61 GAGGATGCGCGCGTCGTTTAGGGTGTTTGAAGTTACGAGAGGAGTTCGTAGGGAATAGGG120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1195 GAGGATGCGCGCGTCGTTTAGGGTGTTTGAAGTTACGAGAGGAGTTCGTAGGGAATAGGG 1254

Qy        121 GAGCGTTATTTGGGGAATTTTTAGTTTTTAAGTATATATCGGAGA 165
              |||||||||||||||||||||||||||||||||||||||||||||
Db       1255 GAGCGTTATTTGGGGAATTTTTAGTTTTTAAGTATATATCGGAGA 1299

SEQ ID NO:1706
RESULT 33
BBG42312
ID   BBG42312 standard; DNA; 40 BP.
XX
AC   BBG42312;
XX
DT   17-JUL-2014  (first entry)
XX
DE   Bisulfite treated human SDC2 gene specific probe, SEQ ID 19.
XX
KW   SDC2 gene; Syndecan 2; diagnostic test; dna methylation;
KW   dna quantitation; polyp; probe; ss; stomach disease; stomach tumor;
KW   tumor marker.
XX
OS   Homo sapiens.
OS   Synthetic.
XX

XX
CC PD   15-MAY-2014.
XX
CC PF   26-SEP-2013; 2013WO-KR008623.
XX
PR   07-NOV-2012; 2012KR-00125539.
XX
CC PA   (GENO-) GENOMICTREE INC.
XX
CC PI   An SH,  Oh TJ;
XX
DR   WPI; 2014-M07783/41.
XX
CC PT   Composition useful for diagnosing stomach cancer and gastric polyp, 
CC PT   comprises material for detecting methylation of C (cytosine) base 
CC PT   followed immediately by a G (guanine) (CpG) island of syndecan 2 (SDC2) 
CC PT   gene.
XX
CC PS   Claim 24; SEQ ID NO 19; 38pp; Korean.
XX
CC   The present invention relates to a novel composition for diagnosing 
CC   stomach cancer and gastric polyp. The composition comprises a material 
CC   for detecting methylation of CpG island of syndecan 2 (SDC2) gene. Also 
CC   described are: (1) a nucleic acid variants comprising SDC2 gene of SEQ ID
CC   NO: 1 (BBG42294); (2) a kit for diagnosing stomach cancer comprising 
CC   sequencing primer for sequencing PCR, and SDC2 gene; (3) a method for 
CC   detecting stomach cancer and gastric polyp; and (4) a nucleic acid chip 
CC   comprising CpG island of SDC2 gene. The composition enables to diagnose 
CC   more accurately and rapidly than conventional methods. The present 
CC   sequence is a bisulfite treated human SDC2 gene specific probe, used in 
CC   the gene detection where the gene is used as a marker for diagnosis of 
CC   stomach cancer.
XX
SQ   Sequence 40 BP; 3 A; 4 C; 19 G; 14 T; 0 U; 0 Other;

  Query Match             24.0%;  Score 38.4;  DB 48;  Length 40;
  Best Local Similarity   90.0%;  
  Matches   36;  Conservative    4;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         17 TTTGGTGGTTTGYGTGTYGGYGGAGTYGGTGAGTGGGTTA 56
              ||||||||||||:||||:||:|||||:|||||||||||||
Db          1 TTTGGTGGTTTGCGTGTCGGCGGAGTCGGTGAGTGGGTTA 40





Response to Arguments


7.	The arguments have been carefully considered but are not persuasive. Several of the arguments have been addressed above in regards to Hansen et al. An et al still render obvious the bisulfite converted sequences of the same gene/UnUp146 region and SEQ ID NO:1706 regardless of size limitation, for the reasons set forth above. Examiner maintains that given the motivation provided by An to bisulfite convert the same region comprising the claimed sequences, and given methods of bisulfite conversion of the known SDC2 sequence and analysis of its fragments are known and established, it is well within the level of the ordinary skilled artisan to arrive at the instantly claimed bisulfite converted SDC2 (UnUp146) sequences consisting of a fragments 60-600, 100-200, or 80-200 nucleotides in length and comprising instant SEQ ID NO:1706, or a fragment of SEQ ID NO:1706. Contrary to arguments, An specifically 

8.	Conclusion: No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Laura B Goddard/Primary Examiner, Art Unit 1642